Fourth Court of Appeals
                                         San Antonio, Texas
                                               October 28, 2016

                                            No. 04-16-00556-CV

                        ESTATE OF ADAN J. DOMINGUEZ, DECEASED,

                           From the Probate Court No 2, Bexar County, Texas
                                     Trial Court No. 2015PC2096
                               Honorable Tom Rickhoff, Judge Presiding


                                                ORDER
         The trial court clerk has filed a clerk’s record and a supplemental clerk’s record in this
appeal. However, both records filed do not comply with Texas Rule of Appellate Procedure
34.5(a), which lists the documents to be included in the clerk’s record. See TEX. R. APP. P. 34.5.
In civil cases, the documents to be included are the following:1

        (1)      all pleadings on which the trial was held;
        (2)      the court’s docket sheet,
        (3)      the court’s charge and the jury’s verdict, or the court’s findings of
                 fact and conclusions of law;
        (4)      the court’s judgment or other order that is being appealed;
        (5)      any request for findings of fact and conclusions of law, any post-
                 judgment motion, and the court’s order on the motion;
        (6)      the notice of appeal;
        (7)      any formal bill of exception;
        (8)      any request for a reporter’s record, including any statement of
                 points or issues under Texas Rule of Appellate Procedure 34.6(c);
        (9)      any request for preparation of the clerk’s record;
        (10)     a certified bill of costs including the cost of preparing the clerk’s
                 record, showing credits for payments made; and
        (11)     any filing that a party designates to have included in the record.

TEX. R. APP. P. 34.5(a).


        1
            We note that these documents must be included in a clerk’s record “[u]nless the parties designate the
filings in the appellate record by agreement under Rule 34.2.” See TEX. R. APP. P. 34.5(a). These documents must be
included in any clerk’s record no matter what an appellant designates. Thus, appellant is not required to file a
designation of materials to be included in the clerk’s record. See TEX. R. APP. P. 35.3(a); 34.5(a).
       Both clerk’s records filed by the trial court do not comply with Rule 34.5(a). For
example, the clerk’s records do not include the appellant’s will contest. The clerk’s record must
contain all pleadings.

       We, therefore, ORDER the trial court clerk to file a supplemental clerk’s record on or
before November 17, 2016. In preparing the clerk’s record, the trial court clerk is ORDERED to
follow Texas Rule of Appellate Procedure 34.5(a).




                                                    _________________________________
                                                    Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of October, 2016.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court